Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a system or method for classifying and sorting a first mixture of materials comprising extruded aluminum and cast aluminum.  The closest prior art does not disclose or make obvious a data processing system comprising a machine learning system configured with a first knowledge base to classify certain ones of the first mixture as extruded aluminum scrap pieces by processing the image data of the first mixture through the machine learning system in conjunction with the other structures in claims 1 and 8.  
The closest prior art discloses a computer program product that performs a process for classifying materials.  The closest prior art does not disclose or make obvious the computer program product comprises a machine learning system implementing one or more machine learning algorithms configured to classify the collection of materials, wherein the one or more machine learning algorithms have been previously trained to recognize the visual characteristics unique to extruded and/or wrought aluminum scrap pieces in conjunction with the other structures in claim 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653